         Case 21-03007-sgj Doc 47 Filed 07/15/21 Entered 07/15/21 10:29:18 Page 1 of 1
          Case 3:21-cv-01379-X Document 3 Filed 07/15/21 Page 1 of 1 PageID 283
BTXN 138 (rev. 03/15)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                                        §
Highland Capital Management, L.P.                             §
                                                              §    Case No.: 19−34054−sgj11
                                           Debtor(s)          §    Chapter No.: 11
Highland Capital Management, L.P.                             §
                                    Plaintiff(s)              §    Adversary No.:      21−03007−sgj
      vs.                                                     §
HCRE Partners, LLC (n/k/a NexPoint Real Estate                §    Civil Case No.:        3:21−CV−01379−G
Partners, LLC)                                                §
                                    Defendant(s)              §
                                                              §
Highland Capital Management, L.P.                             §
                                           Plaintiff(s)       §
     vs.                                                      §
NexPoint Real Estate Partners, LLC                            §
                                           Defendant(s)       §
                                                              §


       NOTICE OF TRANSMITTAL REGARDING WITHDRAWAL OF REFERENCE
I am transmitting:

                One copy of the Motion to Withdraw Reference (USDC Civil Action No. − DNC Case) NOTE:
                A Status Conference has been set for at , in before U.S. Bankruptcy Judge . The
                movant/plaintiff, respondent/defendant or other affected parties are required to attend the Status
                Conference.
                One copy of: Report and Recommendation to the District Court. Entered 7/14/2021 .

TO ALL ATTORNEYS: Fed.R.Bankr.P. 5011(a) A motion for withdrawal of a case or proceeding shall be heard by
a district judge, [implied] that any responses or related papers be filed likewise.



DATED: 7/15/21                                     FOR THE COURT:
                                                   Robert P. Colwell, Clerk of Court

                                                   by: /s/J. Blanco, Deputy Clerk
